Title: To George Washington from Lieutenant Colonel Henry Beekman Livingston, 11 September 1776
From: Livingston, Henry Beekman
To: Washington, George



May it please your Excellency
Saybrook [Conn.] 11th Septr 1776

Since my last by Lieutenant Smith I have been able to collect no assisstance, the Malitia of Southold about one Hundred and fifty in number deserted me at the River Head on my way to Huntington haveing heard that long Island was given up to the Enemy, Colonel Mulford was gathering the Malitia of South and East Hampton when this Report (industriously Circulated by our Enemies) was spread among them, in Vain I endeavoured to remove the Falacy: Colonel Smiths Regiment haveing been dismissed by their Colonel, arrived in small Parties and Confirmed the Report, I received at the same time Letters from the Town of Huntington praying me for Gods Sake not to advance any farther, as they had already submitted to the Enemy, and much feared Terms would not be granted them Should I proceed any farther, these Considerations togather with a fear that Our Retreat might be cut off as I had engaged no Boats to take off the Troops induced me to determine a Retreat which was effected on the 2d of September In three Hours after we arrived at this Place since that time I have almost Constantly been employed in Assisting the unfortunate Inhabitants of Long Island to remove their Stocks—On my way from the River Head hearing that the disaffected in and about Huntington were disarming Our Freinds I took the same method and have Collected about 236 Small Arms have also Brought Off 6 Peices of Ordnance one 9 one 12 and 4 Six Pounders all unmounted 5 Qr Casks Powder 2½ Boxes of Ball 190 Cartouch Boxes 160 Powder Horns filled 153 Bayonets—before I left Long Island The Towns of East Hampton and Southampton had sent for their Pardons to Lord How since I have left it they have almost universally taken the Oath of Allegiance to his Britanick Majesty tendered to them by Colonel Gardiner I have since taken him

and have him now in Custody at this Place with two others Governor Trumbull has appointed a Committee to examine them and if they Merit the Indulgence to permit them the liberty of a Town in Connecticut on their Parole, the Governor has also sent about 280 Men to My Assistance as my own are not to be depended on their Connections being on Long-Island, twenty one deserted on the day of our Retreat since that many others; this has reduced the Detatchment to a Trifle I propose sailing from this Place for Huntington tomorrow Morning and hope to have an Opportunity of being Serviseable the whole of the Troops I Shall have with me will be about 420 I am thus particular as I understood Your Excellency was informed I had a greater Number, I beleive if 10,000. Men were sent on the East End of Long Island they woud give a verry unexpected turn to Affairs the Division would Certainly surprize our Enemies, I would not have had the presumtion to Mention this had I not heard it was Your Excellencies Intention, they are now perfectly Secure their whole attention is bent on their Operations at New York. I send enclosed a True State of the Detatchment under my Care & remain with respect Your Excellencies Most Obt Humble Servant,

Henry B: Livingston


P.S. The inclosed are the Proclamations of Generals How and Erskin which I intercepted at River Head.

